DETAILED ACTIONa 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 5, 12-14, and 18 are objected to because of the following informalities:  grammatical error.  Appropriate correction is required. The following is suggested:
Claim 5, line 1: “configured to receive [[a]] the first voltage-level signal ”
Claim 12, line 11: “connected to [[a]] the second output terminal of the second switch”
Claim 12, line 21: “connected to [[a]] the scanning signal output terminal”
Claim 12, line 27: “connected to [[a]] the second voltge-level signal input terminal”
Claim 13, line 3: “the fifth switch is configured to receive [[a]] the fourth voltage-level signal”
Claim 13, line 12: “configured to receive [[a]] the third voltage-level signal”
Claim 13, line 14: “configured to receive [[a]] the fourth voltage-level signal”
the first voltage-level signal outputted by a seventh”
Claim 13, line 21: “[[a]] the fourth voltage-level signal outputted by the eighth output terminal”
Claim 14: line 2: “connected to [[a]] the second electrode of the first capacitor”
Claim 18: line 4: “an eleventh controlling terminal and an eleventh input terminal are both connected”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (Pub. No.: US 2019/0012973 A1).
With respect to Claim 1, Wang discloses a driving circuit (fig. 1; ¶19), comprising two or more driving units (¶43), each of the two or more driving units comprising: a body portion (fig. 1, all elements of fig. 1 except T2 and VGH are the body portion), a predetermined line of the body portion comprising a first sub-line (fig. 1, first sub-line: line connected to the control terminal of item T2) and a second sub-line (fig. 1, second sub-line: line connected to the source of item T2); a voltage-level maintaining portion (fig. 1, item T2 and VGH), connected to the first sub-line and the second sub-line, configured to maintain a voltage level of the second sub-line (¶29, by ensuring a stable output); the voltage-level maintaining portion comprising a transistor (fig. 1, item T2); a controlling terminal of the transistor connected to the first sub-line (fig. 1, at node PU2); an input terminal of the transistor connected to a first voltage-level signal input terminal of the body portion (fig. 1, item VGH); an output terminal of the transistor connected to the second sub-line (fig. 1, connected to OUT), wherein the transistor is configured to receive a first voltage-level signal through the input terminal to provide the second sub-line with the first voltage-level signal when a current channel between the input terminal of the transistor and the output terminal of the transistor is opened so as to maintain the voltage level of the second sub-line (fig. 1, occurs in order to provide VGH from the first input terminal to the second sub-line), wherein the body portion further comprises a first switch (fig. 1, item T8), a second switch (fig. 1, item T9), a first controlling signal input terminal (fig. 1, gate of item T8), a second controlling signal input terminal (fig. 1, gate of item T9), a first scanning signal input terminal (fig. 1, item STV_N-1; ¶38, “STV_N-1 and STV_N+1 are input signals for a forward/reverse scan”), and a second scanning signal input terminal (fig. 1, item STV_N+1; ¶38, “STV_N-1 and STV_N+1 are input signals for a forward/reverse scan”); a first controlling terminal of the first switch (fig. 1, gate of item T8; ¶28), a first input terminal of the first switch (fig. 1, terminal of T8 connected to item CN), and a first output terminal of the first switch (fig. 1, terminal of T8 connected to PU1) are connected to the first scanning signal input terminal (fig. 1, item STV_N-1), the first controlling signal input terminal (fig. 1, item CN), and the first sub-line (fig. 1, thru item PU1 to C1 to PU2), respectively: a second controlling terminal of the second switch (fig. 1, gate of item T9; ¶36), a second input terminal of the second switch (fig. 1, terminal of T9 connected to CNB), and a second output terminal of the second switch (fig. 1, terminal of T9 connected to PU1) are connected to the second scanning signal input terminal (fig. 1, item STV_N+1), a second controlling signal input terminal (fig. 1, item CNB), and the first sub-line (fig. 1, thru item PU1 to C1 to PU2), respectively.
With respect to Claim 2, claim 1 is incorporated, Wang discloses wherein the controlling terminal of the transistor is configured to receive a signal from the first output terminal and/or the second output terminal periodically to open a current channel between the input terminal and the output terminal periodically (¶36, “In this embodiment, when the input signal inputted from the first signal input terminal STV_N-1 is at a high level and the control signal inputted from the first signal control terminal CN is at a high level, the eighth thin-film transistor T8 is turned on, the high level signal inputted from the first signal control terminal CN charges the first capacitor C1 via the eighth thin-film transistor T8, and the voltage on the first pull-up node PU1 is raised to the high level. When the input signal inputted from the second signal input terminal STV_N+1 is at a high level and the control signal inputted from the second signal control terminal CNB is at a low level, the ninth thin-film transistor T9 is turned on, the first capacitor C1 is discharged via the ninth thin-film transistor T9”); accordingly, the second sub-line periodically obtains a first voltage-level signal from the first voltage-level signal input terminal (¶28, “enable a high level signal inputted from the DC high level signal terminal VGH to control the output of the shift register via the second thin-film transistor T2 when the voltage level of the first terminal of the first capacity is a turn-on voltage level”; ¶29, “The voltage of the PU2 controls the gate of the second thin-film transistor T2, so as to ensure that the output terminal OUT of the shift register may output a high level signal.”).
With respect to Claim 3, claim 1 is incorporated, Wang discloses wherein the transistor (fig. 1, item T2) is further configured to prevent a current on the second sub-line from leaking from the first switch and/or the second switch (¶29, “The voltage of the PU2 controls the gate of the second thin-film transistor T2, so as to ensure that the output terminal OUT of the shift register may output a high level signal. Thus, the configuration of dual PU points may reduce the influence of the fluctuation in the clock signal inputted from the first clock signal input terminal CK on the output of the shift register, ensure a stable output of the shift register, and improve circuit driving capability” - by T2 existing to ensure a stable output).
With respect to Claim 4, Wang discloses a driving circuit (fig. 1; ¶19), comprising two or more driving units (¶43), each of the two or more driving units comprising: a body portion (fig. 1, all elements of fig. 1 except T2 and VGH are the body portion), a predetermined line of the body portion comprising a first sub-line (fig. 1, first sub-line: line connected to the control terminal of item T2) and a second sub-line (fig. 1, second sub-line: line connected to the source of item T2); a voltage-level maintaining portion (fig. 1, item T2 and VGH), connected to the first sub-line and the second sub-line, configured to maintain a voltage level of the second sub-line (¶29, by ensuring a stable output); the voltage-level maintaining portion comprising a transistor (fig. 1, item T2); a controlling terminal of the transistor connected to the first sub-line (fig. 1, at node PU2); an input terminal of the transistor connected to a first voltage-level signal input terminal of the body portion (fig. 1, item VGH); an output terminal of the transistor connected to the second sub-line (fig. 1, connected to OUT). 
With respect to Claim 5, claim 4 is incorporated, Wang discloses wherein the transistor (fig. 1, item T2) is configured to receive a first voltage-level signal (fig. 1, item VGH) through the input terminal to provide the second sub-line with the first voltage-level signal when a current channel between the input terminal of the transistor and the output terminal of the transistor is opened so as to maintain the voltage level of the second sub-line (fig. 1, occurs in order to provide VGH from the first input terminal to the second sub-line).
With respect to Claim 6, claim 4 is incorporated, Wang discloses wherein the body portion further comprises a first switch (fig. 1, item T8), a second switch (fig. 1, item T9), a first controlling signal input terminal (fig. 1, gate of item T8), a second controlling signal input terminal (fig. 1, gate of item T9), a first scanning signal input terminal (fig. 1, item STV_N-1; ¶38, “STV_N-1 and STV_N+1 are input signals for a forward/reverse scan”), and a second scanning signal input terminal (fig. 1, item STV_N+1; ¶38, “STV_N-1 and STV_N+1 are input signals for a forward/reverse scan”); a first controlling terminal of the first switch (fig. 1, gate of item T8; ¶28), a first input terminal of the first switch (fig. 1, terminal of T8 connected to item CN), and a first output terminal of the first switch (fig. 1, terminal of T8 connected to PU1) are connected to the first scanning signal input terminal (fig. 1, item STV_N-1), the first controlling signal input terminal (fig. 1, item CN), and the first sub-line (fig. 1, thru item PU1 to C1 to PU2), respectively: a second controlling terminal of the second switch (fig. 1, gate of item T9; ¶36), a second input terminal of the second switch (fig. 1, terminal of T9 connected to CNB), and a second output terminal of the second switch (fig. 1, terminal of T9 connected to PU1) are connected to the second scanning signal input terminal (fig. 1, item STV_N+1), a second controlling signal input terminal (fig. 1, item CNB), and the first sub-line (fig. 1, thru item PU1 to C1 to PU2), respectively.
With respect to Claim 7, claim 6 is incorporated, Wang discloses wherein the controlling terminal of the transistor is configured to receive a signal from the first output terminal and/or the second output terminal periodically to open a current channel between the input terminal and the output terminal periodically (¶36, “In this embodiment, when the input signal inputted from the first signal input terminal STV_N-1 is at a high level and the control signal inputted from the first signal control terminal CN is at a high level, the eighth thin-film transistor T8 is turned on, the high level signal inputted from the first signal control terminal CN charges the first capacitor C1 via the eighth thin-film transistor T8, and the voltage on the first pull-up node PU1 is raised to the high level. When the input signal inputted from the second signal input terminal STV_N+1 is at a high level and the control signal inputted from the second signal control terminal CNB is at a low level, the ninth thin-film transistor T9 is turned on, the first capacitor C1 is discharged via the ninth thin-film transistor T9”); accordingly, the second sub-line periodically obtains a first voltage-level signal from the first voltage-level signal input terminal (¶28, “enable a high level signal inputted from the DC high level signal terminal VGH to control the output of the shift register via the second thin-film transistor T2 when the voltage level of the first terminal of the first capacity is a turn-on voltage level”; ¶29, “The voltage of the PU2 controls the gate of the second thin-film transistor T2, so as to ensure that the output terminal OUT of the shift register may output a high level signal.”).
With respect to Claim 8, claim 6 is incorporated, Wang discloses wherein the transistor (fig. 1, item T2) is further configured to prevent a current on the second sub-line from leaking from the first switch and/or the second switch (¶29, “The voltage of the PU2 controls the gate of the second thin-film transistor T2, so as to ensure that the output terminal OUT of the shift register may output a high level signal. Thus, the configuration of dual PU points may reduce the influence of the fluctuation in the clock signal inputted from the first clock signal input terminal CK on the output of the shift register, ensure a stable output of the shift register, and improve circuit driving capability” - by T2 existing to ensure a stable output).

Claims 1, 3, 9-11, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan (CN 108010495 A = application number CN 201711148865 A), for translation purposes please refer to (Pub. No.: US 2020/090609).
With respect to Claim 1, Guan discloses a driving circuit (fig. 2; ¶80), comprising two or more driving units (¶80), each of the two or more driving units comprising: a body portion (fig. 2, all elements of fig. 2 except NT5 and VGH are the body portion), a predetermined line of the body portion comprising a first sub-line (fig. 2, first sub-line: line connected to the control terminal of item NT5) and a second sub-line (fig. 2, second sub-line: line connected to the source of item NT5); a voltage-level maintaining portion (fig. 2, item NT5 and VGH), connected to the first sub-line and the second sub-line, configured to maintain a voltage level of the second sub-line (¶113, “prevents the low voltage signal VGL from pulling down the voltage level of n-th stage gate G(n) which the pulling down of the voltage level of n-th stage gate G(n) would cause the thin-film-transistor of pixel unit insufficient active”); the voltage-level maintaining portion comprising a transistor (fig. 2, item NT5); a controlling terminal of the transistor connected to the first sub-line (fig. 2, control terminal of NT5); an input terminal of the transistor connected to a first voltage-level signal input terminal of the body portion (fig. 2, item VGH); an output terminal of the transistor connected to the second sub-line (fig. 2, connected to control terminal of NT7), wherein the transistor is configured to receive a first voltage-level signal through the input terminal to provide the second sub-line with the first voltage-level signal when a current channel between the input terminal of the transistor and the output terminal of the transistor is opened so as to maintain the voltage level of the second sub-line (fig. 2, occurs in NT5 in order to provide VGH from the first input terminal to the second sub-line), wherein the body portion further comprises a first switch (fig. 2, item NT1), a second switch (fig. 2, item NT2), a first controlling signal input terminal (fig. 2, gate of item NT1), a second controlling signal input terminal (fig. 2, gate of item NT2), a first scanning signal input terminal (fig. 2, item G(n-2)), and a second scanning signal input terminal (fig. 2, item G(n+2)); a first controlling terminal of the first switch (fig. 2, gate of item NT1), a first input terminal of the first switch (fig. 2, terminal of NT1 connected to item U2D), and a first output terminal of the first switch (fig. 2, terminal of NT1 connected to node Q) are connected to the first scanning signal input terminal (fig. 2, item G(n-2)), the first controlling signal input terminal (fig. 2, item U2D), and the first sub-line (fig. 2, thru item NT3 to the control terminal of NT5), respectively: a second controlling terminal of the second switch (fig. 2, gate of item NT2), a second input terminal of the second switch (fig. 2, terminal of NT2 connected to D2U), and a second output terminal of the second switch (fig. 2, terminal of NT2 connected to NT1) are connected to the second scanning signal input terminal (fig. 2, item D2U), a second controlling signal input terminal (fig. 2, item D2U), and the first sub-line (fig. 2, thru NT1 and NT3 to the control terminal of NT5), respectively.
With respect to Claim 3, claim 1 is incorporated, Guan discloses wherein the transistor (fig. 1, item NT5) is further configured to prevent a current on the second sub-line from leaking from the first switch and/or the second switch (¶113, by “prevents the low voltage signal VGL from pulling down the voltage level of n-th stage gate G(n) which the pulling down of the voltage level of n-th stage gate G(n) would cause the thin-film-transistor of pixel unit insufficient active”).
With respect to Claim 9, claim 3 is incorporated, Guan discloses wherein the body portion further comprises a third switch (fig. 2, item NT3), a fourth switch (fig. 2, item NT4), a first clock signal input terminal (fig. 2, item CK(n+1), and a second clock signal input terminal (fig. 2, item CK(n-1); a third controlling terminal of the third switch and a third input terminal of the third switch are connected to the first controlling signal input terminal and the first clock signal input terminal, respectively (fig. 2); a fourth controlling terminal of the fourth switch and a fourth input terminal of the fourth switch are connected to the second controlling signal input terminal and the second clock signal input terminal, respectively (fig. 2); a first clock signal transmitted by the first clock signal input terminal and/or a second clock signal transmitted by the second clock signal input terminal are configured to cooperate with a voltage-level maintaining portion so as to improve stability of the voltage level of the second sub-line (¶111; ¶113, “prevents the low voltage signal VGL from pulling down the voltage level of n-th stage gate G(n) which the pulling down of the voltage level of n-th stage gate G(n) would cause the thin-film-transistor of pixel unit insufficient active”).
With respect to Claim 10, claim 9 is incorporated, Guan discloses wherein a first scan direction controlling signal received by the first controlling signal input terminal is configured to turn the third switch on or off (¶81; ¶98 – forward scan by U2D); a second scan direction controlling signal received by the second controlling signal input terminal is configured to turn the fourth switch on or off (¶81; ¶99 – backward scan by D2U).
With respect to Claim 11, claim 10 is incorporated, Guan discloses wherein a scan direction which the second scan direction controlling signal corresponds to is opposite to a scan direction which the first scan direction controlling signal corresponds to (¶81; ¶98-99).
With respect to Claim 18, claim 9 is incorporated, wherein the body portion further comprises an eleventh switch (fig. 2, item NT13), a twelfth switch (fig. 2, item NT8), a thirteenth switch (fig. 2, item NT15), a third controlling signal input terminal (fig. 2, control terminal of item NT8 that receives item GAS1), and a fourth controlling signal input terminal (fig. 2, control terminal of item NT15 that receives item GAS2); an eleventh controlling terminal and an eleventh controlling terminal are both connected to the third controlling signal input terminal (fig. 2); the eleventh output terminal of the eleventh switch is connected to the scanning signal output terminal (fig. 2); a twelfth controlling terminal of the twelfth switch is connected to the third controlling signal input terminal (fig. 2); a twelfth input terminal of the twelfth switch is connected to the second voltage-level signal input terminal (fig. 2, item VGL: second voltage-level signal input terminal); a twelfth output terminal of the twelfth switch is connected to is connected to the tenth controlling terminal (fig. 2); a thirteenth controlling terminal of the thirteenth switch is connected to the fourth controlling signal input terminal (fig. 2); a thirteenth input terminal of the thirteenth switch is connected to the second voltage-level signal input terminal (fig. 2, item VGL: second voltage-level signal input terminal); a thirteenth output terminal of the thirteenth switch is connected to the scanning signal output terminal (fig. 2).
With respect to Claim 19, claim 18 is incorporated, wherein the third controlling signal input terminal (fig. 2 control terminal of item NT8 that receives item GAS1) is configured to receive a third switch controlling signal (fig. 2, item GAS1); a combination of the eleventh switch (fig. 2, item NT13) and the twelfth switch (fig. 2, item NT8) is configured to control to switches of all pixels in a pixel row which the driving unit corresponds to be turned on (¶87; ¶90).
With respect to Claim 20, claim 18 is incorporated, wherein the fourth controlling signal input terminal (fig. 2, control terminal of NT13 that receives item GAS2) is configured to receive a fourth switch controlling signal (fig. 2, item GAS2); the thirteenth switch is configured to control switches of all pixels in a pixel row which the driving unit corresponds to be turned off (¶108).




Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches a driving circuit comprising: a first switch, a second switch, a third switch, a fourth switch, a fifth switch, a sixth switch, a seventh switch, an eighth switch, a ninth switch, a tenth switch, a first capacitor, a first voltage-level signal, a second voltage-level signal, a third voltage-level signal, and a fourth voltage-level signal, wherein an eighth controlling terminal of the eighth switch is connected to a third output terminal of the third switch and a fourth output terminal of the fourth switch; an eighth input terminal of the eighth switch is connected to a fourth voltage-level signal input terminal; a ninth input terminal of the ninth switch is connected to a third clock signal input terminal; a ninth output terminal of the ninth switch is connected to a scanning signal output terminal; a tenth controlling terminal of the tenth switch is connected to the eighth output terminal of the eighth switch; a tenth input terminal of the tenth switch is connected to a second voltage-level signal input terminal; a tenth output terminal of the tenth terminal is connected to the scanning signal output terminal; a first electrode of the first capacitor is connected to a second voltage-level signal input terminal; a second electrode of the first capacitor is connected to the fifth controlling terminal including all the base limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al. (Pub. No.: US 2020/0090614).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V Bocar/               Examiner, Art Unit 2621      

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621